Citation Nr: 1439053	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-30 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a nodule in the left lung.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. E.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket. 

The Veteran, who is the appellant, served on active duty from August 1950 until his retirement in September 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.  In July 2011 and again in March 2014 the Board remanded the case for additional development.


FINDING OF FACT

There is no disability manifested by a nodule of the left lung. 


CONCLUSION OF LAW

The criteria for service connection for a nodule in the left lung have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2007.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103A.  


The RO has obtained service records, VA records, and private medical records.  The Veteran was afforded a VA examination in April 2014. As the VA examination was based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidentiary Standards

VA must give consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  





Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The service treatment records show that in June 1973 on X-ray there was a 5 mm soft tissue density in the left lower lung field. 

After service in October 2005 a CT scan showed a nodular density in the left lingular region.  


In April 2007, a private physician noted a pulmonary nodule in the left lingual area by X-ray.  The physician indicated that there could be a relationship between the Veteran's work at a nuclear missile silo and the pulmonary nodule. 

On VA examination in July 2008, the examiner did not address the X-ray finding in 1973 in service.  On remand in July 2011, the Board requested that a VA pulmonary examiner include a comment on whether the nodule in the left lung in June 1973, which was still seen on X-ray without change, was a disease process.  In November 2011 on VA examination and latter in an addendum in January 2013, the VA examiner did not comment on the matter the Board requested. 

In the remand in March 2014, the VA examiner, a physician, reviewed the Veteran's history and stated that even if the soft tissue mass seen on X-ray in 1973 was the same process as seen in 2005 and 2007, the mass was unchanged and had been deemed a benign granuloma, which was neither impairment nor a disability.  The VA examiner explained that a granuloma causes no symptoms and would not be known except for chest imaging, and the granuloma is a benign incidental finding which most likely a reactive process to a previous infection was.  In support of the opinion, the VA examiner cited to an article "Diagnostic Evaluation and Management of the Solitary Pulmonary Nodule" in UpToDate (clinical resource providing practical treatment recommendations based on the best medical evidence). 

Analysis 

The existence of a current disability is an essential element needed to establish service connection.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the absence of proof of a present disability there can be no valid claim).  A disability for the purpose of VA disability refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  



At the very least, the evidence must show that, at some point during the appeal period the Veteran has the claimed disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved). 

To the extent the Veteran asserts that a nodule in the left lung is a disability, the Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation.  See Jandreau, at 1377.  The presence of disability manifested by a nodule in the left lung cannot be competently identified or diagnosed by the Veteran as a lay person based on mere personal observation, as such a diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159; see Jandreau, at 1377.  

Also a disability manifested by a nodule in the left lung is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, a disability manifested by a nodule in the left lung is more analogous to an internal disease process, such as rheumatic fever, than to flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a disability manifested by a nodule in the left lung is not a type of condition under case law that has been found to be capable of lay observation.


As a disability manifested by a nodule in the left lung is not capable of lay observation, the disability is not a simple medical condition that the Veteran as a lay person is competent to identify or diagnose without specialized education, training, or experience.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify pancreatitis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence).

Since the Veteran's lay evidence is not competent evidence, the lay evidence is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim as to a current disability.

As for the statement of the private physician that the pulmonary nodule "could be" related to the Veteran's work at a nuclear missile silo in service, as the statement is expressed in the term of "could be" it is too speculative to establish a causal relationship and the opinion has no probative value.  The ordinary meaning of "could" implies that it "could not," and is too speculative.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection).  But more significantly, the Board rejects the medical evidence as favorable to the claim on the material issue of fact, namely, a current disability manifested by a nodule in the left lung, which is not addressed.

As for the VA examinations in July 2008 and in July 2011, the examinations have no probative value on the material issue of fact, namely, a current disability manifested by a nodule in the left lung as neither examiner addressed the matter raised. 




As for the opinion of the VA examiner in April 2014, after a review of the Veteran's medical history, the VA examiner stated that the granuloma identified on chest X-ray during and after service does not represent the presence of a disability.  In support of the opinion, the VA examiner cited to the medical literature.  As the opinion was based on a correct factual premise and on the Veteran's medical history and as the opinion was unambiguous and provided sufficient detail to fully inform the Board on the medical question raised, namely, evidence of current disability, the opinion is adequate.  And the Board finds that the opinion is persuasive evidence that opposes rather supports the claim and outweighs any other evidence of record.  

Although the VA examiner did state that the granuloma was most likely a reactive process to previous infection, there is no evidence of an infectious process during the course of the appeal. 

In the absence of competent evidence of a current disability due to a nodule in the left lung, there is no disability to predicate a grant of service connection.  Brammer.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for disability manifested by a nodule in the left lung.  As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A § 5107(b).


ORDER

Service connection for a nodule in the left lung is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


